FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                       Wednesday, February 25, 2015

  MIGUEL ANGEL PAREDES                                District Attorney Bexar County
  C/O DAVID R. DOW                                    300 Dolorosa St No 5072
  UNIVERSITY    OF  HOUSTON                       LAW San Antonio, TX 78205
  CENTER                                              * DELIVERED VIA E-MAIL *
  100 LAW CENTER
  HOUSTON, TX 77204

  Re: PAREDES, MIGUEL ANGEL
  CCA No. WR-61,939-01                                                                                 COA No.
  Trial Court Case No. 2000CR6067B-W1

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk

  cc: Edward L. Marshall (DELIVERED VIA E-MAIL)
  Michael C. Gross (DELIVERED VIA E-MAIL)
  District Clerk Bexar County (DELIVERED VIA E-MAIL)
  399th District Court Presiding Judge
  Joni White (DELIVERED VIA E-MAIL)
  DAVID R. DOW (DELIVERED VIA E-MAIL)
  Jeffrey Newberry (DELIVERED VIA E-MAIL)




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX